Crew III, J.
Appeal from a judgment of the County Court of Washington County (Berke, J.), rendered April 19, 1996, upon a verdict convicting defendant of the crime of promoting prison contraband in the first degree.
Defendant, an inmate at Great Meadow Correctional Facility in Washington County, was indicted and charged with promoting prison contraband in the first degree. Following a jury trial, defendant was found guilty as charged and sentenced, as a second felony offender, to an indeterminate term of imprisonment of 3V2 to 7 years, which was to run consecutively to the sentence that defendant was serving for manslaughter in the first degree. This appeal by defendant ensued.
Defendant first contends that the evidence adduced at trial was legally insufficient to support the verdict. We disagree. Initially, we note that defendant stipulated that he was, at all times relevant, an inmate at Great Meadow, and prison disciplinary rule 113.10 (7 NYCRR 270.2 [B] [14] [i]) provides that it is unlawful for an inmate to make or possess any item of contraband that could be classified as a weapon by “description, use or appearance”. In this regard, the evidence revealed that on August 9, 1995, defendant was involved in a fight with another inmate and that Correction Lieutenant Neil Sokol and Correction Officer Stephen Weeks saw defendant holding a shiny object, which he swung toward the inmate with whom he was fighting. When Sokol told defendant to turn and face the wall, defendant dropped the object. Weeks described the object as a bent top from a tin can with one side covered with tape to form a handle and the other side constituting a sharp cutting surface. Based upon that uncontroverted evidence, we are of the view that there was a “valid line of reasoning and permissible inferences which could lead a rational person to the conclusion reached by the jury * * * and as a matter of law satisfy the proof and burden requirements for every element of the crime charged” (People v Bleakley, 69 NY2d 490, 495 [citation omitted]).
With regard to defendant’s contention that his conviction was not supported by the weight of the evidence, we are of the view that based upon all of the credible evidence, a different finding than that reached by the jury would not have been reasonable (see, id., at 495). Finally, we find defendant’s assertion that his sentence was unduly harsh and excessive to be equally unpersuasive.
*719Mikoll, J. P., Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the judgment is affirmed.